Citation Nr: 0714671	
Decision Date: 05/17/07    Archive Date: 06/01/07	

DOCKET NO.  03-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD 
will be addressed in the REMAND portion of this decision.  


FINDING OF FACT

Hepatitis C was not manifested during service and the 
currently diagnosed hepatitis C is not shown to be causally 
or etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2001, October 2003 and October 
2006.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that his hepatitis C is 
related to his period of service.  More specifically, the 
veteran maintains that his hepatitis C is a result of tattoos 
he acquired during service and/or exposure to blood from 
soldiers and civilians while in Vietnam.  Therefore, he 
argues that service connection for hepatitis C is warranted.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hepatitis.  Medical 
records dated following separation from service appear to 
reflect that the veteran was first diagnosed with hepatitis 
by the VA in June 2001.  Thus, there is medical evidence that 
the veteran currently has hepatitis C.

However, there is no competent medical evidence which 
demonstrates that the veteran's hepatitis was in any way 
related to service.  While the veteran reported that he was 
exposed to blood from soldiers and civilians during service, 
assuming such an account is true, there is no competent 
medical evidence of record which expresses an opinion that 
any specific blood exposure led to the development of the 
disorder, and no evidence of record indicating such exposure.  

In addition, the veteran has also related that he could have 
acquired hepatitis from tattoos he obtained during service 
and he submitted a statement to the effect that when the 
veteran came home from Vietnam he had tattoos on his forearms 
and that he had no tattoos before he went to Vietnam.  
However, the veteran's service medical records do not 
substantiate this contention.  While the December 1968 
preinduction examination does show that the veteran had no 
identifying body marks, scars or tattoos, his March 1971 
separation physical examination also fails to document the 
presence of any identifying body marks, scars or tattoos.  

There is also no medical evidence of record which offers an 
opinion that the veteran's currently diagnosed hepatitis is 
due to any blood he was exposed to during service or due to 
tattoos the veteran reports he obtained during service.  
Therefore, the Board finds that the medical is against the 
veteran's claim for service connection for hepatitis C.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's hepatitis had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a hepatitis and 
service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between his hepatitis and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current hepatitis is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection for 
hepatitis must be denied. 



ORDER

Service connection for hepatitis C is denied.




REMAND

With respect to the veteran's claim for service connection 
for PTSD, the Board observes that the veteran had previously 
filed a claim for PTSD that was denied by a March 1999 rating 
decision.  The veteran was notified of that decision and of 
his appellate rights by way of a letter dated in March 1999.  
The veteran did not appeal that decision and that decision is 
final.  

However, in adjudicating the veteran's current claim the RO 
did not determine whether new and material evidence had been 
submitted to reopen the previously denied claim.  In addition 
while the RO provided notice to the veteran consistent with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with an original claim for service 
connection for PTSD, since this claim was previously denied 
and new and material evidence must be submitted to reopen the 
previously denied claim the notification letter provided to 
the veteran in connection with this claim is inadequate.  

In a decision from the United States Court of Appeals for 
Veterans Claims (Court), the Court held, in part, that the 
VA's duty to notify a claimant seeking to reopen a claim 
previously denied includes advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought 
by the claimant.  It was further held that the VA must, in 
the context of a claim to reopen, look at the basis of the 
denial on the prior decision and to provide a notice letter 
to the veteran that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found to be 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).The notification letters provided to 
the veteran in connection with his claim to reopen the 
previously denied claim for service connection for PTSD do 
not comply with the Court's guidance in Kent.  This matter 
must be addressed prior to final appellate review.

Further development is necessary with respect to the 
stressful incidents the veteran reports he was exposed to 
while in Vietnam.  For example, in a statement dated in March 
1998 the veteran related that five of his closest friends 
died while he was in Vietnam and he appeared to provide a 
name of one of the individuals.  However, the RO does not 
appear to have attempted to verify the circumstances 
surrounding that individual's death or the other close 
friends of the veterans who died while in Vietnam. 

The veteran has also related that his base came under mortar 
and rocket attack on more than one occasion.  However, the RO 
appears to have obtained a Daily Staff Journal pertaining to 
the larger organization which included the veteran's unit, 
but the period covered proceeded the veteran's arrival in 
Vietnam.  

However, there is a posted note on that document with a 
notation "wrong dates" and noting the veteran's correct dates 
in Vietnam.  It does not appear that any further attempt was 
made to obtain further information which might verify the 
veteran's contentions that his unit and base came under enemy 
attack.  Simply put, the development of the stressful 
incidents the veteran has reported he was exposed to while in 
Vietnam is woefully inadequate.  

This case is therefore REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should advise the veteran of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for PTSD, last denied in a 
March 1999 rating decision.  Apart from 
other notice requirements applicable 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO should comply with the 
Court's decision in Kent and advise the 
veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for service connection.  
In doing so, the RO should advise the 
veteran of the element or elements 
required to establish service connection 
that were found to be insufficient at the 
time of the previous denial.  

2.  The RO should once again request from 
the veteran a comprehensive statement 
concerning as much detail as possible 
regarding the alleged inservice 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service 
such as the dates, locations and detailed 
description of events, units involved, 
names of casualties and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units and 
assignment, or any other identifying 
details.  The veteran should be as 
specific as possible and if a specific 
date cannot be recalled, the veteran 
should attempt to narrow the date frame 
to a three-month period of time.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such detail an adequate 
search for verifying information cannot 
be conducted.

3.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
should be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  The RO should then 
attempt to verify the stressful incidents 
and request that the U.S. Armed Services 
Center for Research of Unit Records 
provide any information that might 
corroborate the veteran's alleged 
stressors.  The RO should also obtain 
Daily Staff Journals or Duty Officers' 
Logs which correspond to dates of the 
stressful incidents the veteran reports 
occurred while in Vietnam.

4.  After the development requested in 
the first two paragraphs has been 
completed, the RO should determine 
whether any stressor has been established 
by the record.  If a stressor has been 
verified, the RO should afford the 
veteran a psychiatric examination to 
determine whether the veteran has PTSD, 
and if so, whether it is related to the 
stressful incident verified by the 
evidence of record.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claim(s).  38 C.F.R. § 3.655(b).  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the veteran is further advised that his failure to 
cooperate fully with the RO's efforts, to include reporting 
for any scheduled examinations without good cause may result 
in the claim being considered on the evidence now of record 
or denied.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


